Dear Chief Wilson:
This office is in receipt of your opinion request wherein you posed the following question:  Is unauthorized removal of a seal from a self-storage facility a criminal act?
According to the limited facts provided, we have determined that the Louisiana Criminal Statutes that may be applicable in this case are LSA-R.S. 14:56 and LSA-R.S. 14:62.4.
LSA-R.S. 14:56 states, in relevant part:
§ 56.  Simple criminal damage to property
  A.  Simple criminal damage to property is the intentional damaging of any property of another, without the consent of the owner, and except as provided in R.S. 14:55, by any means other than fire or explosion.
LSA-R.S. 14:62.4 states, in relevant part:
§ 62.4 Unauthorized entry of a place of business
  A.  Unauthorized entry of a place of business is the intentional entry by a person without authority into any structure or onto any premises, belonging to another, that is completely enclosed by any type of physical barrier that is at least six feet in height and used in whole or in part as a place of business.
The fact that the seal is broken by someone other than the owner without authorization by the owner may make LSA-R.S. 14:56 applicable to these circumstances.  If the structure of the facility meets the specifications given in LSA-R.S. 14:62.4, that statute may also be applicable.  Again, the applicability of these statutes depends upon the provisions of the contract under which the parties are operating and the specific circumstances of the case.
Very truly yours,
                             RICHARD  P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ BRET BARHAM ASSISTANT ATTORNEY GENERAL
BB/ks/jy
Date Released: September 13, 2002